OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                     AUSTIN



Eou. Ytanley Tilmlns
County AttoraeJr
iiarrluonCounty
Mamahall,Terns
Dear dir:




                                    or tii oanutltution,
                                that oountyat~orneyu
                                y euehreet3 a0 zmy bo
                                019 809, cI c. P*, p0~id-
                               not be antitlodto reef4




           , howorm, a nilodermanoree@ehaobeen ap-
poala4hamthe oorporationaowt tn the oouuty wart,
maah oouti harina  urUAiQticm  thereat,and tbs qaua%y
attoruogha0 omaplioilin all rsegsots withArt. 1070,
c. a, P., th0 oountyatz.ernsy            to hfr r08 a0
                              ie antitle&.
prottdoclin Art. 1461, 0. 0. F., whiixhreadat
     "Di&rlOtand aountyattormys shall be
auowed the r0iiotingr008 in oases tried la
the dlstrlotor oountyCourts, or a oounty
court at law, to ba taxed a6alnsttho der0+-
ant:
       *For     8~ery   ooavlotion   timlw
~alnstgamingwheanoappoalIs
wheu, OR ap al, the j-t    la
fitteen   do1r am.

  _    "For amary other sonvlotlon
                            _ _
zamiemeanor, where no appeal 18 taken, or
%:a:   appeal.the judgmnt Is arrinnnd, ten
          .*
       Artiole 857, CAP.,            Qwvldarr
    *Trials do noY0. In all appeals iron
justlos and oorpra~lon oourts to the oouuty
oowrt,the trial abell be do nova Irrthe
oounty oourt, tha sam a8 it tha prosooutIon
had been arl.&%allyOaraWnoa4in that Ooart.b
7fhdotsaoriagaura).
       Llkawlsa,xrtlolos876 and 877, C&P.,                 provide:

       "krt. 876. Appeal
       “Appeah      tram   6 a43rQoratlon
                                       oolrrtshall
be heard by the county court SIC             t   in okas
where the oountyoourt haa no Jur  s1stliatlon,
In whloh oountiassuch appealsshall be heard
by the propar court.    In suoh appeala the
trial ahall be da IIOTO.Said appeals    shall
bs governed by the rrrlss  ot praotlcseand pro-
cedure for appeal&i  from jMtiO8 Courti e0 the
oounty oourt, a8 far CWBapplloabls.m
       'Art. 877. DIsmsItlon Of iOf%
     %m rim lrnposebd  onappe~ILand t&n acmtm
imposedon appeal aad In the corporaticlaCoPrt
shall be eolleotedct the deiendant,and snob
fins and the aost ot t&a corporationoourt when
oollsotedshall be pai4 tit0 the munics%paLtFMS-
wry.*
                                                            429




          The cou+iotlonbeing,it 6th 4s the oaso, in
flaocountyoourt,and being,tier the quotedstatutes.
8 trial de 1~100,and the oountyattorneyha~w ccmplbd
dth mt. 1070, aapra.he *RUM be enfltledto the sta-
t&ary foe ot ten dollarsrandortho ofroumakmoosset
out lJlyour oollmuniaatloIa.
         Trusting that we bavs rratistaotorlly
                                            enmorod
y0n.rInquiry,we remain
                                     Yowrr tory truly




           Aa;9L


           ATTORNEY GENERAL OF TmS




                                                        COMMlREE